                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

DAVID J. BOWERS,                                §
           Plaintiff,                           §
                                                §
vs.                                             §    CIVIL ACTION NO. 5:18-1003-MGL
                                                §
NANCY A. BERRYHILL,                             §
Acting Commissioner of Social Security,         §
            Defendant.                          §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
       AND REVERSING AND REMANDING DEFENDANT’S FINAL DECISION

       This is a Social Security appeal in which Plaintiff David J. Bowers (Bowers) seeks

judicial review of the final decision of Defendant Nancy A. Berryhill (Berryhill) denying his

claim for Supplemental Security Income (SSI). The matter is before the Court for review of the

Report and Recommendation (Report) of the United States Magistrate Judge suggesting to the

Court Berryhill’s final decision to deny Bowers’ claim be reversed and remanded for further

proceedings as set forth within the Report. The Report was made in accordance with 28 U.S.C.

§ 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de

novo determination of those portions of the Report to which specific objection is made, and the
Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on May 17, 2019, and Berryhill filed her reply to

the Report on May 28, 2019, stating she would not be filing any objections. “[I]n the absence of

a timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Berryhill’s final decision to deny Bowers’ claim for SSI is REVERSED

AND REMANDED for further administrative proceedings under sentence four of 42 U.S.C.

§ 405(g).

       IT IS SO ORDERED.

       Signed this 6th day of June, 2019, in Columbia, South Carolina.

                                             s/ Mary Geiger Lewis
                                             MARY GEIGER LEWIS
                                             UNITED STATES DISTRICT JUDGE




                                                2
